16-3791-cr
United States v. Archambault

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
29th day of June, two thousand eighteen.

Present:
            PIERRE N. LEVAL,
            GUIDO CALABRESI,
            DEBRA ANN LIVINGSTON,
                   Circuit Judges,
_____________________________________

UNITED STATES OF AMERICA,

                               Appellee,

                 v.                                                16-3791-cr


PAUL F. ARCHAMBAULT,

                        Defendant-Appellant.
_____________________________________


For Defendant-Appellant:                     ROBERT A. CULP, Garrison, NY.

For Appellee:                                MARY C. BAUMGARTEN, Assistant United States
                                             Attorney, for James P. Kennedy, Jr., United States
                                             Attorney, United States Attorney’s Office, Buffalo,
                                             NY.




                                                1
       Appeal from a judgment of the United States District Court for the Western District of

New York (Arcara, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Paul Archambault (“Archambault”) appeals from an October 14,

2016 judgment of the United States District Court for the Western District of New York,

following a jury trial finding him guilty of one count of production of child pornography in

violation of 18 U.S.C. §§ 2251(a) and 2251(e), two counts of receipt of child pornography in

violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(1), and one count of possession of child

pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2). The district court

sentenced Archambault to 360 months on the first three counts and 240 months on the fourth

count, with all sentences to run concurrently. Archambault challenges the district court’s judgment

and sentence on multiple constitutional and statutory grounds. We assume the parties’ familiarity

with the underlying facts, procedural history, and issues on appeal.

   A. Waiver of Counsel

       Archambault first argues that the district court erred in concluding that he knowingly and

voluntarily waived his Sixth Amendment right to counsel. The Sixth Amendment guarantees a

defendant the right to forego counsel and defend himself personally. Faretta v. California, 422
U.S. 806, 819 (1975). “Because a defendant who decides to act pro se relinquishes traditional

benefits associated with formal legal representation,” however, “the district court must ensure

that the accused made [his] decision ‘knowingly and intelligently.’” Torres v. United States, 140
F.3d 392, 401 (2d Cir. 1998) (quoting Faretta, 422 U.S. at 835). “Although there is no talismanic

procedure to determine a valid waiver, the district court should engage the defendant in an


                                                2
on-the-record discussion to ensure that [he] fully understands the ramifications of [his] decision.”

Id. (internal citation omitted). “The court should consider whether the defendant understood that

[he] had a choice between proceeding pro se and with assigned counsel, whether [he] understood

the advantages of having one trained in the law to represent [him], and whether the defendant

had the capacity to make an intelligent choice.” Id. (internal quotation marks omitted) (quoting

United States v. Hurtado, 47 F.3d 577, 583 (2d Cir. 1995)). “In other words, the district court

must be satisfied that the defendant was aware of the risks associated with self-representation

and that [his] choice was made ‘with eyes open.’” Id. (quoting Faretta, 422 U.S. at 835). We

“will affirm a district court’s conclusion that a defendant knowingly and voluntarily waived his

constitutional rights if any reasonable view of the evidence supports it.” United States v.

Burrous, 147 F.3d 111, 116 (2d Cir. 1998) (quoting United States v. Spencer, 995 F.2d 10, 11

(2d Cir. 1993)).

       Here, the district court engaged in an approximately twenty-minute on-the-record

colloquy with Archambault to ensure that his waiver was knowing and intelligent. Archambault

expressly informed the district court that he was aware that: (1) although he had no professional

legal background, the district court would “apply the rules the same as if [he] had an attorney,”

Gov. App’x at 8; (2) the rules of evidence were “complex,” and that “there will be some issues

on the rules of evidence that [Archambault] may not be aware of,” id. at 7; and (3) should he be

convicted, he faced a minimum imprisonment term of 25 years and a maximum imprisonment

term of 50 years on the first count of his indictment alone. The district court expressed its view

that Archambault was not making a wise decision, and Archambault insisted that no one was

“forcing” him to represent himself, id at 10. Based on this record, it would be reasonable to




                                                 3
conclude that Archambault knowingly and voluntarily waived his Sixth Amendment right to

counsel. See Burrous, 147 F.3d at 116.

       Archambault contends that his waiver was invalid because the district court failed to

explain to him the “critical role of standby counsel.” Reply Br. for Def.-Appellant at 3. But the

appointment of standby counsel is discretionary; a defendant has no Sixth Amendment right to

standby counsel after he knowingly and voluntarily waives his right to an attorney. See United

States v. Morrison, 153 F.3d 34, 55 (2d Cir. 1998); United States v. Schmidt, 105 F.3d 82, 90 (2d

Cir. 1997). The district court thus had no obligation to inform Archambault about standby

counsel before concluding that Archambault knowingly and voluntarily waived his Sixth

Amendment rights. See Morrison, 153 F.3d at 55; Schmidt, 105 F.3d at 90. We therefore affirm

the district court’s conclusion that Archambault knowingly and voluntarily waived his Sixth

Amendment right to counsel.

   B. Ineffective Assistance of Standby Counsel

       Archambault also claims that his court-appointed standby counsel was constitutionally

ineffective, and that he was therefore denied the assistance of standby counsel. As noted above,

however, a defendant has no constitutional right to standby counsel after he waives his Sixth

Amendment rights. And “[a]bsent a constitutional right to standby counsel, a defendant generally

cannot prove standby counsel was ineffective.” Schmidt, 105 F.3d at 90. To be sure, our Circuit

has left open the possibility that a defendant could make an “ineffective assistance of standby

counsel” claim when his standby counsel “held that title in name only and, in fact, acted as the

defendant’s lawyer throughout the proceedings.” Id. But that is not Archambault’s case:

Archambault made the opening and closing remarks himself and personally cross-examined the




                                               4
government’s witnesses. Thus, because Archambault “proceeded pro se, [he] may not now assign

blame for [his] conviction to standby counsel.” Id.

   C. Federal Rule of Evidence 414

       Next, Archambault argues that the district court erred in granting the government’s

motion in limine to allow Archambault’s 15-year-old victim from 2009 to testify at trial, and to

admit a redacted certified judgment of Archambault’s 2009 conviction for possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Archambault insists that the district

court erred in admitting this evidence under Federal Rule of Evidence 414, because the victim

was not “below the age of 14” at the time of his offense, see Fed. R. Evid. 414(d)(1).

       Archambault did not raise this objection below, and we therefore review the district

court’s ruling for plain error. See Fed. R. Crim. P. 52(b); United States v. Certified Envtl. Servs.,

Inc., 753 F.3d 72, 96 (2d Cir. 2014). “A finding of ‘plain error’ requires that (1) there is an error;

(2) the error is clear or obvious, rather than subject to reasonable dispute; (3) the error affected the

appellant’s substantial rights, which in the ordinary case means it affected the outcome of the

district court proceedings; and (4) the error seriously affects the fairness, integrity or public

reputation of judicial proceedings.” United States v. Alvarado, 720 F.3d 153, 157 (2d Cir. 2013)

(quoting United States v. Marcus, 560 U.S. 258, 262 (2010)).

       Federal Rule of Evidence 414(a) states that “[i]n a criminal case in which a defendant is

accused of child molestation, the court may admit evidence that the defendant committed any

other child molestation. The evidence may be considered on any matter to which it is relevant.”

Rule 414 thus specifically “allows for the admission of prior convictions or prior acts of child

molestation to prove propensity.” United States v. Davis, 624 F.3d 508, 512 (2d Cir. 2010). Rule

414(d)(2) defines “child molestation” as “a crime under federal law or under state law . . .


                                                   5
involving,” inter alia, “any conduct prohibited by 18 U.S.C. chapter 110.” Archambault does not

dispute that 18 U.S.C. § 2252A(a)(5)(B), the crime of his prior conviction, is “conduct prohibited

by 18 U.S.C. chapter 110.” However, he notes that under Rule 414(d)(1), “a ‘child’ means a

person below the age of 14.” Accordingly, Archambault argues that his 2009 conviction cannot

constitute “child molestation” under Rule 414(a), because his victim was not “below the age of

14.”

       We need not decide whether Rule 414(d)(1)’s definition of “child” is relevant to Rule

414(d)(2)’s definition of “child molestation.” Even assuming arguendo that it is—and, hence, the

district court erred in admitting evidence concerning Archambault’s 2009 conviction pursuant to

Rule 414—we are not convinced that such an error is “clear or obvious, rather than subject to

reasonable dispute.” Alvarado, 720 F.3d at 157 (quoting Marcus, 560 U.S. at 262 (2010)). “For

an error to be plain, it must, ‘at a minimum,’ be ‘clear under current law.’” United States v.

Weintraub, 273 F.3d 139, 152 (2d Cir. 2001) (quoting United States v. Feliciano, 223 F.3d 102,

115 (2d Cir. 2000)). “We ‘typically will not find such error where the operative legal question is

unsettled,’ including where there is no binding precedent from the Supreme Court or this Court.”

United States v. Whab, 355 F.3d 155, 158 (2d Cir. 2004) (quoting Weintraub, 273 F.3d at 152).

“Certainly, an error cannot be deemed ‘plain,’ in the absence of binding precedent, where there is a

genuine dispute among the other circuits.” Id.

       Here, Archambault points to no binding precedent from our Circuit—let alone the Supreme

Court—that mandates reading Rule 414(d)(1)’s definition of “child” into Rule 414(d)(2)’s

definition of “child molestation.” Archambault does cite a line of dicta from United States v.

Larson, 112 F.3d 600 (2d Cir. 1997), in which we stated that, “by its terms, [Rule 414] authorizes

the admission of evidence of molestation only of persons under the age of 14.” Id. at 604. But he


                                                 6
cites no holding from our Court (or the Supreme Court) stating that his reading of Rule 414(d)(2)

is the correct one. Furthermore, both the Seventh and the Tenth Circuits have considered

Archambault’s argument and have squarely rejected it. See United States v. Foley, 740 F.3d 1079,

1088 n.3 (7th Cir. 2014); United States v. Sturm, 673 F.3d 1274, 1284 (10th Cir. 2012). In sum,

even assuming arguendo that Archambault has established error, he has not established “plain”

error. See Whab, 355 F.3d at 158; Weintraub, 273 F.3d at 152.1

    D. Evidence of Victim’s Prior Misrepresentations of Age

         Archambault next argues that the district court erroneously precluded him from

introducing evidence that his 2012 victim “misrepresented her age on other sites and to other

people.” Br. for Def.-Appellant at 40. “We review a district court’s evidentiary rulings under a

deferential abuse of discretion standard, and we will disturb an evidentiary ruling only where the

decision to admit or exclude evidence was ‘manifestly erroneous.’” United States v. Litvak, 889
F.3d 56, 67 (2d Cir. 2018) (quoting United States v. McGinn, 787 F.3d 116, 127 (2d Cir. 2015)).

Furthermore, “[e]ven if a decision was ‘manifestly erroneous,’ we will affirm ‘if the error was

harmless.’” Id. (emphasis added) (quoting McGinn, 787 F.3d at 127). “[An] error [is] harmless if it

is not likely that it contributed to the verdict.” McGinn, 787 F.3d at 127.

         Here, Archambault sought to admit evidence that his victim “posted on various websites . .

. [that] show her claiming to be 18,” App’x at 123–24, to show that he had a good-faith belief that

she was over the age of 18. The district court weighed the probative value of the evidence against

1
   To the extent that Archambault argues that the Rule 414 evidence was unfairly prejudicial under Rule 403, we
reject his argument. “Under Rule 403, so long as the district court has conscientiously balanced the proffered
evidence’s probative value with the risk for prejudice, its conclusion will be disturbed only if it is arbitrary or
irrational.” United States v. Awadallah, 436 F.3d 125, 131 (2d Cir. 2006). The district court here balanced the
probative value of the Rule 414 evidence against its risk for unfair prejudice and found that although the “evidence is
[indeed] highly prejudicial,” it is also “highly relevant,” and thus admitted the evidence. Special App’x at 7. We see
nothing “arbitrary” or “irrational” about such a conclusion. See Awadallah, 436 F.3d at 131.



                                                          7
its danger of unfair prejudice, and excluded the evidence under Rule 403 (in addition to Rule 412).

This decision was neither “arbitrary” nor “irrational,” and we will thus not disturb it. Awadallah,
436 F.3d at 131. Furthermore, Archambault did not make clear to the district court that he intended

to introduce evidence only of the victim’s misrepresentation as to age (without including evidence

of her sexual history or predisposition), and the victim’s posting of her age as 18 on the internet

site where Archambault discovered her was put before the jury. In addition, the district court

expressly allowed Archambault to cross-examine the victim over her testimony that she told

Archambault she was 16, and allowed Archambault to present his “mistake of age” defense to the

jury. In these circumstances, if the district court’s decision was manifestly erroneous, the error was

harmless, and does not require vacating Archambault’s judgment. See McGinn, 787 F.3d at 127.

   E. Substantive Reasonableness of Archambault’s Sentence

       Archambault also argues that his sentence was substantively unreasonable. “We will set

aside a sentence as substantively unreasonable only in exceptional cases where the trial court’s

decision cannot be located within the range of permissible decisions.” United States v. Singh, 877
F.3d 107, 115 (2d Cir. 2017) (internal quotation marks omitted) (quoting United States v. Cavera,

550 F.3d 180, 189 (2d Cir. 2008) (en banc)). “We will identify as substantively unreasonable only

those sentences that are so shockingly high, shockingly low, or otherwise unsupportable as a

matter of law that allowing them to stand would damage the administration of justice.” Id.

(internal quotation marks omitted) (quoting United States v. Broxmeyer, 699 F.3d 265, 289 (2d

Cir. 2012)). This review is “particularly deferential,” and we must provide “due respect for [a]

sentencing court’s ‘very wide latitude to decide the proper degree of punishment for an

individual offender and a particular crime.’” Id. (first quoting Broxmeyer, 699 F.3d at 289, then

quoting Cavera, 550 F.3d at 188). We must evaluate the substantive reasonableness of a sentence


                                                  8
on the basis of the factors set forth in 18 U.S.C. § 3553(a). United States v. Jenkins, 854 F.3d 181,

187–88 (2d Cir. 2017). These factors include: (1) “the nature and circumstances of the offense and

the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1); (2) “the need for the

sentence imposed . . . to reflect the seriousness of the offense,” id. § 3553(a)(2)(A); (3) “the need

for the sentence imposed . . . to afford adequate deterrence to criminal conduct,” id.

§ 3553(a)(2)(B); and (4) “the need for the sentence imposed . . . to protect the public from further

crimes of the defendant,” id. § 3553(a)(2)(C).

       As noted above, the district court sentenced Archambault to 360 months for the first three

counts, and 240 months for the fourth count, with all sentences to run concurrently. This

sentence sits at the low end of the recommended Guidelines range, which Archambault does not

argue the court miscalculated. The district court stated that it had “carefully considered the

factors in 18 U.S.C. § 3553(a) and [found] the sentence imposed [to be] sufficient but not greater

than necessary to comply with the purposes of sentencing.” App’x at 287. The district court

determined that Archambault possessed a high risk of recidivism, given that he engaged in the

sexual conduct at issue in this case within weeks of his release from federal prison for engaging in

virtually identical conduct. Id. The district court also noted that “[d]espite now having been twice

convicted of a similar crime in six years’ time, the defendant does not appear to accept that his

conduct was wrongful.” Id. at 288. Finally, the district court considered Archambault’s criminal

history, and concluded that Archambault’s conduct indicated that he is “predative and actively

looks for opportunities to take advantage of others, in particular, young women, without concern

for the harm his conduct might cause.” Id. at 288–89. We find no abuse of discretion in the district

court’s weighing of the § 3553(a) factors, and Archambault’s sentence was neither “shockingly




                                                 9
high” nor “otherwise unsupportable as a matter of law.” See Singh, 877 F.3d at 115 (quoting

Broxmeyer, 699 F.3d at 289). It was therefore not substantively unreasonable.

   F. Jury Instruction

       Archambault also challenges the district court’s decision not to instruct the jury about the

mandatory minimum sentence that Archambault would face if convicted. It is “within [a] trial

court’s discretion to decline to instruct the jury on [a] mandatory minimum sentence,” however,

and a defendant has no constitutional right to such an instruction. United States v. Polouizzi, 564
F.3d 142, 160–62 (2d Cir. 2009). Archambault asserts that when there is an alleged “gulf between

how a jury might view the seriousness of the offense, and a 25 year mandatory minimum, [the

jury] should be entitled to take [the gulf] into consideration.” Br. for Def.-Appellant at 52. But,

as Archambault himself seems to acknowledge, that argument is precluded by Polouizzi. We thus

see no abuse of discretion in the district court’s decision.

   G. Rule 33 Motion

       Finally, Archambault argues that the district court erred in denying his February 22, 2016

motion for a new trial under Federal Rule of Criminal Procedure 33. Archambault insists that the

Supreme Court’s decision in Riley v. California, 134 S. Ct. 2473 (2014), rendered the FBI’s

January 2013 warrantless search of his SD card unconstitutional, and he should therefore receive a

new trial with the evidence from the SD card suppressed. Even assuming arguendo that

Archambault’s motion was not procedurally barred, and even assuming arguendo that Riley

might render the consent search at issue in Archambault’s case unconstitutional, the Supreme

Court handed down Riley nearly a year-and-a-half after the search occurred. The FBI therefore

conducted its search “in objectively reasonable reliance on [then-]binding appellate precedent,”

and the “good-faith exception” would thus bar suppression in Archambault’s case regardless. See


                                                  10
United States v. Gomez, 877 F.3d 76, 94 (2d Cir. 2017) (quoting Davis v. United States, 564 U.S.
229, 232 (2011)). We therefore affirm the district court’s dismissal of Archambault’s Rule 33

motion.

                                       *       *      *

       We have considered Archambault’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                              11